


110 HRES 1116 IH: Honoring the life of Claude Denson Pepper,

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1116
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Ms. Ros-Lehtinen (for
			 herself, Mr. Hastings of Florida,
			 Mr. Buchanan,
			 Mr. Mack, Mr. Mario Diaz-Balart of Florida,
			 Mr. Wexler,
			 Mr. Putnam,
			 Mr. Mica, Ms. Corrine Brown of Florida,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Keller of Florida,
			 Mr. Miller of Florida,
			 Ms. Wasserman Schultz,
			 Mr. Klein of Florida,
			 Mr. Meek of Florida,
			 Mr. Boyd of Florida,
			 Mr. Bilirakis,
			 Mr. Crenshaw,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Stearns,
			 Mr. Weldon of Florida,
			 Mr. Young of Florida,
			 Ms. Castor,
			 Mr. Mahoney of Florida, and
			 Mr. Feeney) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Honoring the life of Claude Denson Pepper,
		  distinguished former Senator and Representative from Florida.
	
	
		Whereas Claude Denson Pepper was born on September 8,
			 1900, in Dudleyville, Alabama;
		Whereas Claude Pepper graduated from the University of
			 Alabama at Tuscaloosa in 1921 and Harvard Law School in 1924, afterwards moving
			 to teach law at the University of Arkansas;
		Whereas Claude Pepper moved to Perry, Florida, to open a
			 law practice in 1925;
		Whereas Claude Pepper was elected to the Florida House of
			 Representatives in 1928 representing Taylor County and served 1 term;
		Whereas following the death of Senator Duncan Fletcher,
			 Claude Pepper won a special election to the U.S. Senate in 1936 and served for
			 3 terms;
		Whereas after an unsuccessful reelection campaign to the
			 Senate in 1950, Claude Pepper revisited the law practice and opened offices in
			 Washington, DC, Miami, and Tallahassee, Florida, in 1951;
		Whereas in 1962, Claude Pepper returned to politics,
			 winning an election to the U.S. House of Representatives, becoming one of the
			 very few former Senators to be elected to the House after serving in the
			 Senate;
		Whereas Claude Pepper was appointed as the ranking
			 Democrat on the House Select Committee on Aging when it was created in 1975 and
			 became Chairman of that Committee in 1977, thus emerging as the Nation’s
			 foremost spokesman for the elderly;
		Whereas in his capacity as Chairman, Claude Pepper
			 crusaded for an end to involuntary retirement, strengthened the Social Security
			 system, fought age discrimination, and pushed for stronger legislation to end
			 abuse of the elderly;
		Whereas Claude Pepper represented the 18th Congressional
			 District of Florida in the House from 1962 until his death in 1989;
		Whereas during his 42 year political career, Claude Pepper
			 won 3 Senate elections and 14 elections to the House of Representatives;
		Whereas Claude Pepper served in Congress and the Senate
			 longer than any other Floridian and became known as the “grand old man of
			 Florida politics”;
		Whereas in 1987 Claude Pepper coauthored his
			 autobiography, Pepper: Eyewitness to a Century with
			 Time correspondent Hays Gorey, presenting an engaging portrait
			 of his life as a distinguished 20th century politician and statesman;
		Whereas on May 26, 1989, just 4 days before his death,
			 Claude Pepper received the Presidential Medal of Freedom from President George
			 H.W. Bush; and
		Whereas Claude Pepper passed away on May 30, 1989, living
			 to the age of 89, his body lay in state for 2 days under the rotunda of the
			 United States Capitol, the 26th American so honored: Now, therefore, be
			 it
		
	
		That the United States House of
			 Representatives honors the life, achievements, and distinguished career of
			 Claude Pepper, public servant and statesman.
		
